In a proceeding pursuant to CPLR article 78 to review a determination of the State of New York Division of Housing and Community Renewal dated January 30, 2007, which affirmed *887an order of the District Rent Administrator dated November 16, 2006, awarding the tenant a refund for rent overcharges, the landlord appeals from a judgment of the Supreme Court, Queens County (Satterfield, J.), entered October 18, 2007, which denied the petition and, in effect, dismissed the proceeding.
Ordered that the judgment is affirmed, with costs.
There is a rational basis in the record for the determination of the State of New York Division of Housing and Community Renewal that the petitioner landlord’s garage facility, situated in the basement of its apartment building, constituted a “required service” provided primarily for the use of the tenants in the building and, thus, that the petitioner’s rental of parking spaces to its tenants was subject to the rent limitation guidelines of the Rent Stabilization Code (see 9 NYCRR 2520.6 [r] [3], [4] [x]; Matter of 501 E. 87th St. Realty Co., L.L.C. v New York State Div. of Hous. & Community Renewal, 22 AD3d 294, 295 [2005]; Matter of Lyndonville Props. v New York State Div. of Hous. & Community Renewal, 287 AD2d 413, 414 [2001]).
The petitioner’s remaining contentions are either without merit or not properly before this Court. Skelos, J.P., Fisher, Leventhal and Lott, JJ., concur.